Citation Nr: 1510719	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  06-11 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to February 1979 and from August 1980 to July 1987.  He also had subsequent periods of active duty for training (ACDUTRA) from March 1988 to May 2003 and had periods of inactive duty from training (INACDUTRA) in the Oklahoma Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board previously remanded this matter in June 2008, July 2009, October 2011 and December 2012 for rescheduling examinations and additional development, then again in September 2013 for further clarification to the May 2013 VA examiner's opinions.  The Board points out that the prior remands included the issues of service connection for back and knee disabilities; however, these issues were granted in a June 2013 rating decision; therefore, the only remaining issue in appellate status his psychiatric claim.


FINDING OF FACT

The preponderance of evidence of record shows that the Veteran's psychiatric disability did not have onset during his active service, or ACDUTRA periods of service, was not caused by his active service or ACDUTRA, and did not manifest within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in December 2004

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  VA afforded the Veteran an adequate examination in May 2013 along with an addendum in October 2013.  The examiner considered the relevant history of the Veteran's psychiatric condition, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Moreover, the Board notes that the addendum addressed the Board's prior references to a May 2011 VA opinion in connection with the psychiatric claim, and the examiner properly noted that there does not appear to be any VA psychiatric opinion issued in May 2011. The Board finds that this statement is accurate, and review of the record indicates that the Board's prior reference to a May 2011 opinion in connection with the Veteran's psychiatric claim were in error. 

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.
II.  Merits of the Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

An August 2002 treatment record from Dr. B.S., D.O., indicates he had been treating the Veteran for stress induced anxiety and depression, amongst other physical conditions.  Additionally, the May 2013 VA examination indicates the Veteran has been diagnosed with adjustment disorder with anxious mood.  These diagnoses satisfy prong one of a service connection claim.

Regarding the in-service element of a service connection claim, the service treatment records include a record in June 1978 which indicates the Veteran was concerned about "his nerves."  However, notably, in a subsequent January 1979 record, the Veteran denied any mental impairment.

The record reflects that the Veteran was medically discharged from service in the National Guard in 2003.  Specifically, the Medical Retention Board (MMRB) proceedings from November 2002 concluded that the Veteran's diagnoses of depression and back pain, having an unknown date of origin, did not occur while entitled to base pay, did not exist prior to service and was not permanently aggravated by service then recommended separation.  Thereafter, a Memorandum dated April 2003 regarding the MMRB proceedings from Army Reserve National Guard indicated the Veteran no longer met the standards for retention based on his current medical condition of stress induced anxiety, depression, along with low back and knee pain.  The Board gives probative weight to the findings of the MMRB when recommending separation from the National Guard in 2003.  

The Board also notes the Veteran's medical examinations and report of medical histories provided while in service do not document any psychiatric condition.  Specifically, the Veteran's June 1987 Report of Medical History for purposes of separation from active duty indicates he is in good health and on no medications.  The Veteran did not report any psychological issues, despite signing this document certifying to its accuracy.  A later Report of Medical History dated December 1991 also indicated he was in good health with no psychiatric issues noted, again this document is signed by the Veteran, certifying to its accuracy.  A Report of Medical Examination dated April 1995, while the Veteran was serving in the Army Reserve National Guard, showed a normal psychiatric evaluation.  Thereafter, a July 1999 periodic Report of Medical Examination left the psychiatric evaluation blank, but found the Veteran remained fit for duty.

A VA psychiatric examination was performed in May 2013.  The May 2013 VA examiner determined that the Veteran's current psychiatric conditions were not related to his active service, to include his complaints of nervousness in June 1978. He provided a rationale for his opinion, using events in service and post service to support his findings. The examiner further reviewed the Veteran's service records following active duty and opined it is less likely than not that the Veteran's diagnosis had onset while he was serving in the National Guard. The examiner again explained his conclusion, and supported his findings.

Moreover, in further clarification of the May 2013 opinion, the October 2013 addendum again thoroughly discussed the in-service notations of depression and anxiety in the Veteran's service treatment records, including active duty and ACDUTRA in the National Guard.  The examiner confirmed his May 2013 opinion that the Veteran's present diagnosis is not related to any periods of his service. Again, the examiner provided a thorough rationale for his opinion.

The Board gives probative weight to the well-reasoned and thorough May and October 2013 opinions that determined that the Veteran's present psychiatric diagnosis did not have onset during his service, finding the examiner gave adequate consideration to the notations of "nerves" and periods of anxiety reported in his service treatment records.  

The Board acknowledges the Veteran's assertions that his psychiatric impairment had its onset during service.  The Veteran's statements regarding the cause of his psychiatric condition are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the Board recognized the Veteran's assertion of symptoms during service, but maintains that the question of whether a psychiatric condition had its onset during the Veteran's service, is not something that can be determined by mere observation of symptoms.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to the etiology of his psychiatric condition are not competent evidence as to a nexus.  

Therefore, the Board finds the preponderance of evidence is against a finding that the Veteran's psychiatric disability related to his active service or periods of ACDUTRA.  His appeal must therefore be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for a psychiatric disability is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


